Citation Nr: 1724313	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-16 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for lumbar spine spondylosis (originally claimed as back pain), to include as secondary to service-connected shell fragment wounds.



REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971, including a tour of combat duty in Vietnam for which he received the Purple Heart and Combat Action Ribbon. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas. A February 2008 rating decision, in pertinent part, determined new and material evidence was not received to reopen the low back claim. 

The Veteran testified at a Board hearing via video conference in November 2014 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file.

In February 2016, the Board determined new and material evidence had been received to reopen the claim of entitlement to service connection for lumbar spine spondylosis and remanded the issue on the merits. The Board also remanded the issue of an extraschedular total disability rating based on individual unemployability (TDIU).

In December 2016, The Director of Compensation Services granted entitlement to extraschedular TDIU. In a December 2016 rating decision, the Appeals Management Center granted an earlier effective date of September 4, 2007; the last day that the Veteran reportedly worked.  There has been no argument or evidence that his employment with the Federal Government was marginal or protected; or specific contention that unemployability commenced earlier.     The grant of benefits effective September 4, 2007, is considered a full award of the benefit sought on appeal as to the effective date issue. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's lumber spine spondylosis did not have its onset in service, and is not otherwise be the result of a disease or injury in active military service; and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine spondylosis have not been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

VA has statutory and regulatory duties to provide notice and assistance to claimants. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA provided notice specified in Veterans Claims Assistance Act (VCAA) by way of December 2007 and May 2008 letters.  There is no allegation of any deficiency in this notice.

The February 2016 remand directed the AOJ to obtain an addendum opinion from the June 2014 VA examiner, arrange a VA examination, if needed. All development was undertaken, and there has been no argument that the examination or opinion was inadequate.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2016). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.  

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical causation or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends his back was injured when he was given an epidural in service while being treated for shell fragment wounds. He claims his back has hurt since the epidural. Alternatively, the Veteran's representative contends that the Veteran's lumbar spine spondylosis is a result of an altered gait secondary to his service-connected shell fragment wounds. See November 2014 Hearing Testimony.

The Veteran's service treatment records show treatment for shell fragment wounds, but are silent for back complaints. The Veteran did not complain of back pain until several years after service, in November 1978. No earlier history was reported.  The Veteran occasionally complained of back pain over the next few decades. 

At a VA examination in September 1980, the Veteran reported back pain after a couple of hours of walking or running.  The examination report contains no history or findings referable to a back disability.

In November 1981, a private physician wrote a letter reporting that he had been treating the Veteran since 1973.  He noted the in-service history of shrapnel wounds and current complaints involving the ankles and lower extremities at the sites of the in-service injuries, but did not mention back complaints or symptoms.

In December 2007, the Veteran was afforded a VA examination. The examiner diagnosed degenerative disc disease L1-2 and degenerative arthritis of cervical, thoracic, and lumbar spine based on X-ray findings. The Veteran reported stiffness, weakness, and pain. The examiner noted the Veteran's gait and posture were within normal limits without any signs of abnormal weight-bearing. There was tenderness in the paraspinals.

The examiner opined that the Veteran's back condition was not due to the service connected shell fragment wounds of the legs, but was instead due to the aging process.

A September 2008 magnetic resonance imaging study (MRI) resulted in an impression of small lipoma surrounding the filum terminalis just distal to the conus extending down the filum, multilevel degenerative changes with mild spinal canal stenosis at L4/5, and bilateral neural foramina narrowing at L5/S1 with nerve root impingement on the left.

In a January 2009 VA treatment record, the Veteran's MRI resulted in a diagnosis of lumbar spondylosis without myelopathy. 

In an April 2009 VA treatment record, the Veteran had lumbosacral spine pain with limited range of motion. Weight loss was suggested to help with his low back pain.

In October 2009 VA treatment records, an impression of facet pain was noted and the Veteran also had a normal needle electromyography (EMG).

In a November 2009 VA treatment record, large hypertrophied facets were noted to possibly cause the Veteran's lower back pain, but the pain was noted as not being caused by his lipoma.

In a December 2009 VA treatment record, the Veteran reported his lower back pain was worse when it was cold, he walked a long distance, or he drove or sat a long time.

In January and February 2010 VA treatment records, the Veteran denied having any back pain.

In a May 2013 VA treatment record, the Veteran had diffusely limited range of motion of his lower back.

In a March 2014 VA treatment record, the Veteran had mild diffuse lumbar muscle tenderness. His range of motion was good, other than his forward flexion, and daily range of motion movements were recommended.

In June 2014, the Veteran was afforded another VA examination. The examiner diagnosed spondylosis lumbar spine without lower extremity radiculopathy. 

The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner relied on a silent separation examination, silent service treatment records, post-service treatment records revealing an intact lumbar spine, a July 2000 history of chronic mid-lower back pain for three to four years, and November 2009 MRI showing no change from the September 2008 MRI. The examiner opined that this evidence showed the Veteran's current lumbar spine condition was related to the imaging and complaint in July 2000, and was not caused by or related to his service shrapnel incident.

July 2014 VA treatment records show the Veteran complained his chronic low back pain had worsened over the last couple of months. X-ray showed mild arthritis and disc degeneration.

In January 2015, the Veteran requested a consultation for a cane due to his back pain, and in an April 2015 VA physical therapy record, the Veteran was shown to be fitted and trained for the use of a standard cane. His gait was noted as abnormal due to his back pain.

The Veteran was afforded another VA examination in October 2016. The Veteran reported functional loss shown by trouble getting out of a chair or bed, and not being able to walk or stand for long periods of time. The examiner diagnosed lumbar spondylosis. The examiner noted the use of a back brace when the Veteran worked in the yard. There was discomfort with palpation over the L4-L5 spinous processes. There was also pain on motion. Arthritis was documented, and mild multilevel spondylosis was slightly progressive since the prior examination. 

The examiner noted the Veteran's lumbar spine demonstrated degenerative changes most often occurring as a chronic process from "wear and tear" and the normal aging process of the spine.

The examiner elaborated that the risks of injury from an epidural are rare and include nerve damage, paralysis, bleeding in the spinal column, allergic reaction, infection in the spine, seizures, and headaches. The examiner further provided that the Veteran's chronic low back pain from regional anesthesia was not documented and there were no complications from the procedure documented in the service treatment records.

The examiner opined that the Veteran's back condition was less likely than not due to the shell fragment wounds of the lower extremities. The examiner explained that in order for his lower extremities to affect his back he would have needed to sustain "major muscle or nerve damage causing partial or complete paralysis of the leg; and/or shortening of the injured leg resulting in a limb length discrepancy of more than four or five centimeters so that there is an obvious lurching-type gait (a significant limp)." The examiner observed that the Veteran's progress notes documented that there was no nerve damage or involvement of any major blood vessels.

This record shows that the Veteran had an in-service shell fragment wound and currently has a well documented back disability.  The remaining question is whether there is a nexus between the current back disability and service or the service connected shell fragment wound residuals or an epidural during treatment for that injury.

The Veteran has reported that he has had pain since the in-service epidural, and reported altered gait mechanics due to the shell fragment wounds in his lower extremities; however, there is no competent evidence linking the current low back disability to an in-service injury, event, or illness. The only evidence supporting such a relationship is the Veteran's contentions to that effect. The Veteran is competent to report anything capable of lay observation.  See Jandreau; Buchanan. It would require medical expertise to be able to say that the low back disability was the result of the claimed in-service injury.

There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of lumbar spondylosis, or express an opinion regarding its causation. Competent medical evidence is required. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). As the Veteran is not shown to be competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value. Jandreau; Id.

The Veteran is competent to report a continuity of symptomatology beginning with the in-service epidural; however his reports of such continuity are relatively recent, whereas he did not report such symptoms on the record during service or in the years immediately following service.  His contemporaneous silence, even when his complaints were solicited by medical care providers, is more probative than his recent reports many years after the events in question and in the course of his claim for compensation.

There is no evidence arthritis manifested to a compensable degree within one year of the Veteran's separation from service. Thus, service connection cannot be established on a presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.

A Veteran's assertion that one condition caused another is insufficient to trigger the low threshold for triggering VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  If follows that such an assertion would be insufficient to cross the higher threshold needed to establish service connection on a secondary basis. VA examiners have provided negative opinions on the question of whether the service connected gunshot wound residuals caused or aggravated the low back disability. These opinions collectively show consideration of an accurate history; are definitive; and are well supported by detailed rationales.  The examiner's medical opinions are the most probative evidence on the question of secondary service connection and are against the service connection on that basis.  Cf. 38 C.F.R. § 3.310.

In this case, there was no back condition noted in service or within the presumptive period. To be present to a degree of 10 percent, X-ray evidence of the arthritis would be required. There have been no reports of any X-rays within a year of service separation. Thus, service connection cannot be established by continuity of symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

The preponderance of the evidence is against a finding that the Veteran has a low back disability as a result of an in-service injury or disease. Thus, reasonable doubt does not arise, and the claim for service connection for a low back disability must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for lumbar spine spondylosis, to include as secondary to service-connected shell fragment wounds, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


